DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on February 14, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 20-38 are pending.  Claims 22-24, 26-28, 31-33, and 35-37 are under consideration in the instant office action. Claims 20-21, 25, 29-30, 34, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-19 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021 is noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
Withdrawn Objections/Rejections

Objection to the title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the instant application is “IMPLANTABLE DEVICE”. The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. The title does not describe the main purpose of the invention. The title is drawn to any implantable device which doesn’t capture or reflect what applicant’s invention is mainly drawn to as reflected by the claims and specification. Accordingly, Applicant is requested to amend the title.  Inasmuch as the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. Similarly, the articles "a," "an," and "the" should not be included as the first words of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues
 New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 26-28, 31-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (United States Patent Publication 2010/0008970, previously cited), McMorrow et al. (US 20080241218, newly cited), Alkhomev et al. (United States Patent 5,302,414, previously provided) and Toth et al. (Ultrafine-grain metals by Severe Plastic Deformation, previously provided). 
Claim 21 is to an implantable device comprising the entities recited in the claim.
O’Brien et al. teach drug eluting endoprosthesis devices that comprise a therapeutic agent, see abstract. The stent includes vascular stents, see paragraph [0075]. The stent comprises a corrodible zinc portion (bioerodible metal), see paragraphs [0008]-[0009], [0014],[0041], O’Brien suggests iron containing (i.e. stainless steel) stent devices which comprise at least one corrodible zinc portion at a range of about 100% by weight (i.e. one whole layer all containing zinc) that contains a thickness up to 200 microns. With regard to the newly amended limitation “wherein the zinc content in the at least one zinc-containing portion is greater than 70% and less than 100% by weight” O’Brien clearly suggests iron containing (i.e. stainless steel) stent devices which comprise at least one corrodible zinc portion at a range of about 100% by weight (i.e. one whole layer all containing zinc) that contains a thickness up to 200 microns. 
Additionally, McMorrow et al. teach an implantable medical device for delivering a therapeutic agent to the body tissue of a patient, and a method for making such a medical device. In particular, the invention pertains to an implantable stent, such as an intravascular stent, having a coating comprising an inorganic or ceramic oxide, metal or inert carbon and a plurality of reservoirs in such material that contain a therapeutic agent (see abstract). The first coating material can be an inorganic or ceramic oxide, metal or inert carbon. The first coating material can also be radiopaque and/or have MRI compatibility. In certain embodiments the first coating material comprises an inorganic or ceramic oxide. Examples of inorganic or ceramic oxides include without limitation, platinum oxides, tantalum oxides, titanium oxides, tantalum oxides, zinc oxides, iron oxides, magnesium oxides, aluminum oxides, iridium oxides, niobium oxides, zirconium oxides, tungsten oxides, rhodium oxides, ruthenium oxides, silicone oxides such as, silicon dioxide; inorganic-organic hybrids such as, titanium poly[(oligoethylene glycol) dihydroxytitanate] or combinations thereof. In other embodiments the inorganic or ceramic oxide is a metal oxide. In certain embodiments preferred inorganic or ceramic oxides include without limitation, iridium oxide and titanium oxide (paragraph 62). In certain embodiments of the present invention, the first coating material comprises a metal. Suitable metals include alkali metals, alkaline earth metals, transition metals, metal alloys and metalloids. Examples of metals include without limitation, titanium, scandium, stainless steel, tantalum, nickel, silicon, chrome, cobalt, chromium, manganese, iron, platinum, iridium, niobium, vanadium, zirconium, tungsten, rhodium, ruthenium, gold, copper, zinc, yttrium, molybdenum, technetium, palladium, cadmium, hafnium, rhenium and combinations thereof. In certain embodiments preferred metals include without limitation, platinum, gold, titanium and stainless steel (paragraph 63). Additionally, the reservoirs in the first coating material may have any size or range of sizes. In some instances, the reservoirs can be micro-size reservoirs or nano-size reservoirs. Also, in some embodiments, it may be preferable that the average width or diameter of the reservoirs is between about 1 nm and about 10 μm. Preferably, the average width or diameter is between about 3 microns and about 70 microns (paragraph 60). In some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating. Preferably, the inorganic or ceramic oxide, metal or inert carbon is about 20% to about 70% by weight of the coating (paragraph 65).
 The first coating material can be an inorganic or ceramic oxide, metal or inert carbon. The first coating material can also be radiopaque and/or have MRI compatibility. In certain embodiments the first coating material comprises an inorganic or ceramic oxide. Examples of inorganic or ceramic oxides include without limitation, platinum oxides, tantalum oxides, titanium oxides, tantalum oxides, zinc oxides, iron oxides, magnesium oxides, aluminum oxides, iridium oxides, niobium oxides, zirconium oxides, tungsten oxides, rhodium oxides, ruthenium oxides, silicone oxides such as, silicon dioxide; inorganic-organic hybrids such as, titanium poly[(oligoethylene glycol) dihydroxytitanate] or combinations thereof. In other embodiments the inorganic or ceramic oxide is a metal oxide. In certain embodiments preferred inorganic or ceramic oxides include without limitation, iridium oxide and titanium oxide (paragraph 62). In certain embodiments of the present invention, the first coating material comprises a metal. Suitable metals include alkali metals, alkaline earth metals, transition metals, metal alloys and metalloids. Examples of metals include without limitation, titanium, scandium, stainless steel, tantalum, nickel, silicon, chrome, cobalt, chromium, manganese, iron, platinum, iridium, niobium, vanadium, zirconium, tungsten, rhodium, ruthenium, gold, copper, zinc, yttrium, molybdenum, technetium, palladium, cadmium, hafnium, rhenium and combinations thereof. In  Additionally, the reservoirs in the first coating material may have any size or range of sizes (paragraph 60). One of ordinary skill in the art would have been motivated to do so because McMorrow et al. teach that in some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating (paragraph 65). McMorrow et al. clearly demonstrated that such an amount of metal nanoparticles are achievable to be incorporated in an implant coating. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Brien and McMorrow et al.  because both references teach medical implants coated with zinc nanoparticle. Furthermore, in the case where the claimed amounts of ingredients or coating amounts"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration or amount of ingredients will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

However, ultrafine grain metals as discussed by Toth et al. provide for an enhanced mechanical strength and provide for lighter weight coatings, and enhanced fatigue properties,  see introduction and conclusion. Ultrafine structures can comprise from 1 micron down to 26nm, see introduction. 
It would have been prima facie obvious to provide the zinc metal portion of O’Brien as an ultrafine grain microstructure. One of ordinary skill in the art would have been motivated to do so given O’Brien teaches that the particles can be made via processes disclosed in Alkhomev to achieve 1 micron particles sizes and Toth which discloses that ultrafine grain metals provide for enhanced mechanical strength and provide a lighter coating material and enhanced fatigue properties. There would have been a reasonable expectation of success as O’Brien suggests the use of zinc particles that can created in desirable sizes including 1 micron per Alkhomev. 
Response to Applicant’s arguments
Applicant argues that amended instant claim 22 by adding a limitation reciting "...zinc-containing portion is greater than 70% and less than 100%..." O'Brien, however, fails to teach or suggest Applicant's claimed implantable device. In particular, and as acknowledged by the outstanding Office Action,! O'Brien fails to teach or suggest the claimed microstructure of zinc in the at least one zinc-containing portion is at least one of a non-equiaxed structure, a nano-scale ultrafine-grained structure of less than 100 nm, or an equiaxed structure having a micro-grain size number of 7-14 as measured according to ASTM E112-13 or GB/T 6394-2002. Additionally, O'Brien also fails to teach or suggest the claimed zinc content in the at least one zinc-containing portion is greater than 70% and less than 100% by weight.
The above assertions are not found persuasive because first O’Brien et al. teach the overlying layers can be made of zinc metal (elemental zinc) or iron per paragraph [0049]. As can be seen from the figures (e.g. 2C-D) the implantable device can be in contact with the metal compounds which include zinc thus partially covers the surface. Structural member 30 of the stent can be biodegradable, see paragraph [0043]. Since zinc can make up the entire portion of the layer, zinc is present in a zinc containing portion of at least 100% by weight. Regarding claim 23, and a thickness of less than 100nm, O’Brien teaches that the metal particles which include the zinc can be deposited on the stent in a variety of ways which can vary in size to provide different coating features. It should be noticed that 100% zinc is close enough to one of ordinary skill in the art to discern that it will read on less than 100% zinc absent a showing of criticality of the claimed range by objective evidence or experimental comparison. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The examiner suggested to Applicant's attorney to provide a comparison data demonstrating surprising or unexpected results utilizing the recited amount range demonstrating criticality or unexpected results. The examiner also indicated to applicant's attorney that the burden is on applicant also to show that the unexpected result will not work outside of the claimed range. Data can be submitted in the form of declaration. 
Additionally, the examiner newly provides that McMorrow et al. teach an implantable medical device for delivering a therapeutic agent to the body tissue of a patient, and a method for  The first coating material can be an inorganic or ceramic oxide, metal or inert carbon. The first coating material can also be radiopaque and/or have MRI compatibility. In certain embodiments the first coating material comprises an inorganic or ceramic oxide. Examples of inorganic or ceramic oxides include without limitation, platinum oxides, tantalum oxides, titanium oxides, tantalum oxides, zinc oxides, iron oxides, magnesium oxides, aluminum oxides, iridium oxides, niobium oxides, zirconium oxides, tungsten oxides, rhodium oxides, ruthenium oxides, silicone oxides such as, silicon dioxide; inorganic-organic hybrids such as, titanium poly[(oligoethylene glycol) dihydroxytitanate] or combinations thereof. In other embodiments the inorganic or ceramic oxide is a metal oxide. In certain embodiments preferred inorganic or ceramic oxides include without limitation, iridium oxide and titanium oxide (paragraph 62). In certain embodiments of the present invention, the first coating material comprises a metal. Suitable metals include alkali metals, alkaline earth metals, transition metals, metal alloys and metalloids. Examples of metals include without limitation, titanium, scandium, stainless steel, tantalum, nickel, silicon, chrome, cobalt, chromium, manganese, iron, platinum, iridium, niobium, vanadium, zirconium, tungsten, rhodium, ruthenium, gold, copper, zinc, yttrium, molybdenum, technetium, palladium, cadmium, hafnium, rhenium and combinations thereof. In certain embodiments preferred metals include without limitation, platinum, gold, titanium and stainless steel (paragraph 63). Additionally, the reservoirs in the first coating material may have any size or range of sizes. In some instances, the reservoirs can be micro-size reservoirs or nano-size reservoirs. Also, in some embodiments, it may be preferable that the average width or  In some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating. Preferably, the inorganic or ceramic oxide, metal or inert carbon is about 20% to about 70% by weight of the coating (paragraph 65).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of O’Brien by including zinc nanoparticles in amounts as recited in the coating because McMorrow et al. teach an implantable medical device for delivering a therapeutic agent to the body tissue of a patient, and a method for making such a medical device. In particular, the invention pertains to an implantable stent, such as an intravascular stent, having a coating comprising an inorganic or ceramic oxide, metal or inert carbon and a plurality of reservoirs in such material that contain a therapeutic agent (see abstract). The first coating material can be an inorganic or ceramic oxide, metal or inert carbon. The first coating material can also be radiopaque and/or have MRI compatibility. In certain embodiments the first coating material comprises an inorganic or ceramic oxide. Examples of inorganic or ceramic oxides include without limitation, platinum oxides, tantalum oxides, titanium oxides, tantalum oxides, zinc oxides, iron oxides, magnesium oxides, aluminum oxides, iridium oxides, niobium oxides, zirconium oxides, tungsten oxides, rhodium oxides, ruthenium oxides, silicone oxides such as, silicon dioxide; inorganic-organic hybrids such as, titanium poly[(oligoethylene glycol) dihydroxytitanate] or combinations thereof. In other embodiments the inorganic or ceramic oxide is a metal oxide. In certain embodiments preferred inorganic or  In certain embodiments of the present invention, the first coating material comprises a metal. Suitable metals include alkali metals, alkaline earth metals, transition metals, metal alloys and metalloids. Examples of metals include without limitation, titanium, scandium, stainless steel, tantalum, nickel, silicon, chrome, cobalt, chromium, manganese, iron, platinum, iridium, niobium, vanadium, zirconium, tungsten, rhodium, ruthenium, gold, copper, zinc, yttrium, molybdenum, technetium, palladium, cadmium, hafnium, rhenium and combinations thereof. In certain embodiments preferred metals include without limitation, platinum, gold, titanium and stainless steel (paragraph 63). Additionally, the reservoirs in the first coating material may have any size or range of sizes (paragraph 60). One of ordinary skill in the art would have been motivated to do so because McMorrow et al. teach that in some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating (paragraph 65). McMorrow et al. clearly demonstrated that such an amount of metal nanoparticles are achievable to be incorporated in an implant coating. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Brien and McMorrow et al.  because both references teach medical implants coated with zinc nanoparticle. Furthermore, in the case where the claimed amounts of ingredients or coating amounts"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration or amount of ingredients will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TIGABU KASSA/            Primary Examiner, Art Unit 1619